Title: From George Washington to Captain Robert Forsyth, 5 September 1779
From: Washington, George
To: Forsyth, Robert


        
          Sir
          Head Quarters West-point 5th Septr 1779.
        
        I am always sorry to lose a good officer or when the circumstances of his affairs render his resignation necessary—I feel myself however in this instance pleased that we are not to be deprived of your services, but that we are still to enjoy their usefulness in another line of the army—Under this idea I the more willingly at this time acquiesce in your resignation.
        It is usual to furnish a certificate that all public or regimental accounts have been settled, you will be pleased to procure such a certified settlement in order that your resignation may be completed. I am Sir &c.
      